 

EXHIBIT 10.1

 

Waiver

 

This WAIVER (this “Waiver”) is made and entered into as of November 14, 2017 by
and among Bacterin International, Inc., a Nevada corporation (the “Borrower”),
ROS acquisition offshore lp, a Cayman Islands Exempted Limited Partnership
(“ROS”), ORBIMED ROYALTY OPPORTUNITIES II, LP, a Delaware limited partnership
(“Royalty Opportunities”), and, in their capacity as Guarantors under the Credit
Agreement (as defined below), XTANT MEDICAL HOLDINGS, INC., a Delaware
corporation (“Holdings”), X-SPINE SYSTEMS, INC., an Ohio corporation (“X-Spine”
or the “Additional Delayed Draw Borrower” and, together with the Borrower, the
“Borrowers”) and XTANT MEDICAL, INC., a Delaware corporation (“Xtant” and, along
with Holdings and X-Spine, collectively, the “Guarantors”).

 

WHEREAS, the Borrowers, ROS and Royalty Opportunities are party to that certain
Amended and Restated Credit Agreement, dated as of July 27, 2015, as amended by
that certain First Amendment to Amended and Restated Credit Agreement, dated as
of March 31, 2016, that certain Second Amendment to Amended and Restated Credit
Agreement, dated as of May 25, 2016, that certain Third Amendment to Amended and
Restated Credit Agreement, dated as of June 30, 2016, that certain Fourth
Amendment to Amended and Restated Credit Agreement, dated as of July 29, 2016,
that certain Fifth Amendment to the Amended and Restated Credit Agreement, dated
as of August 12, 2016, that certain Sixth Amendment to the Amended and Restated
Credit Agreement, dated as of September 27, 2016, that certain Seventh Amendment
to the Amended and Restated Credit Agreement, dated as of December 31, 2016,
that certain Eighth Amendment to Amended and Restated Credit Agreement, dated as
of January 13, 2017, that certain Ninth Amendment to Amended and Restated Credit
Agreement, dated as of January 31, 2017, that certain Tenth Amendment to Amended
and Restated Credit Agreement, dated as of February 14, 2017, that certain
Eleventh Amendment to Amended and Restated Credit Agreement, dated as of
February 28, 2017, that certain Twelfth Amendment and Waiver to Amended and
Restated Credit Agreement, dated as of March 31, 2017, that certain Thirteenth
Amendment to Amended and Restated Credit Agreement, dated as of April 30, 2017,
that certain Fourteenth Amendment to Amended and Restated Credit Agreement,
dated as of May 11, 2017, that certain Fifteenth Amendment to Amended and
Restated Credit Agreement, dated as of June 30, 2017, that certain Sixteenth
Amendment to Amended and Restated Credit Agreement, dated as of July 15, 2017,
that certain Seventeenth Amendment and Waiver to Amended and Restated Credit
Agreement, dated as of August 11, 2017, that certain Eighteenth Amendment to
Amended and Restated Credit Agreement, dated as of September 29, 2017 and that
certain Nineteenth Amendment to Amended and Restated Credit Agreement, dated as
of October 31, 2017 (the “Credit Agreement”), pursuant to which (i) ROS and
Royalty Opportunities, as Lenders under the Credit Agreement, have extended
credit to the Borrowers on the terms set forth therein and (ii) each Lender has
appointed ROS as the administrative agent (the “Administrative Agent”) for the
Lenders;

 

WHEREAS, the Guarantors and the Administrative Agent entered into an Amended and
Restated Guarantee, dated as of July 31, 2015 and supplemented on September 11,
2015, pursuant to which the Guarantors have agreed to guarantee the Obligations
of the Borrowers under the Credit Agreement;

 



 

 

 

WHEREAS, pursuant to Section 11.1 of the Credit Agreement, the provisions of the
Credit Agreement may be waived by an instrument in writing signed by each of the
Borrowers and the Administrative Agent (acting on behalf of the Lenders); and

 

WHEREAS, the Borrowers and the Lenders desire to waive certain provisions of the
Credit Agreement as provided in this Waiver.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

1.           Definitions; Loan Document. Capitalized terms used herein without
definition shall have the meanings assigned to such terms in the Credit
Agreement. This Waiver shall constitute a Loan Document for all purposes of the
Credit Agreement and the other Loan Documents.

 

2.           Waiver. The Lenders hereby waive any non-compliance with the
covenant set forth in Section 8.4(a) of the Credit Agreement solely with respect
to the Revenue Base for the Fiscal Quarter ended September 30, 2017.

 

3.           Conditions to Effectiveness of Waiver. This Waiver shall become
effective upon receipt by the Borrowers, the Administrative Agent, the Lenders
and the Guarantors of a counterpart signature of the others to this Waiver duly
executed and delivered by each of the Borrowers, the Lenders, the Administrative
Agent and the Guarantors.

 

4.           Expenses. The Borrowers agree to pay on demand all expenses of the
Administrative Agent (including, without limitation, the fees and out-of-pocket
expenses of Covington & Burling LLP, counsel to the Administrative Agent)
incurred in connection with the Administrative Agent’s review, consideration and
evaluation of this Waiver, including the rights and remedies available to it in
connection therewith, and the negotiation, preparation, execution and delivery
of this Waiver.

 

5.           Representations and Warranties. The Borrowers and the Guarantors
represent and warrant to each Lender as follows:

 

(a)           After giving effect to this Waiver, the representations and
warranties of the Borrowers and the Guarantors contained in the Credit Agreement
or any other Loan Document shall, (i) with respect to representations and
warranties that contain a materiality qualification, be true and correct in all
respects on and as of the date hereof, and (ii) with respect to representations
and warranties that do not contain a materiality qualification, be true and
correct in all material respects on and as of the date hereof, and except that
the representations and warranties limited by their terms to a specific date
shall be true and correct as of such date.

 

(b)           Before and after giving effect to this Waiver, no Default or Event
of Default under the Credit Agreement has occurred or will occur or be
continuing.

 



 -2- 

 

 

6.           No Implied Amendment or Waiver. Except as expressly set forth in
this Waiver, this Waiver shall not, by implication or otherwise, limit, impair,
constitute a waiver of or otherwise affect any rights or remedies of the
Administrative Agent or the Lenders under the Credit Agreement or the other Loan
Documents, or alter, modify, amend or in any way affect any of the terms,
obligations or covenants contained in the Credit Agreement or the other Loan
Documents, all of which shall continue in full force and effect. Nothing in this
Waiver shall be construed to imply any willingness on the part of the
Administrative Agent or the Lenders to agree to or grant any similar or future
amendment, consent or waiver of any of the terms and conditions of the Credit
Agreement or the other Loan Documents.

 

7.           Waiver and Release. TO INDUCE THE ADMINISTRATIVE AGENT, ACTING ON
BEHALF OF THE LENDERS, TO AGREE TO THE TERMS OF THIS WAIVER, THE BORROWERS, THE
GUARANTORS AND THEIR AFFILIATES (COLLECTIVELY, THE RELEASING PARTIES”) REPRESENT
AND WARRANT THAT AS OF THE DATE HEREOF THERE ARE NO CLAIMS OR OFFSETS AGAINST OR
RIGHTS OF RECOUPMENT WITH RESPECT TO OR DEFENSES OR COUNTERCLAIMS TO THEIR
OBLIGATIONS UNDER THE LOAN DOCUMENTS AND IN ACCORDANCE THEREWITH THEY:

 

(a)           WAIVE ANY AND ALL SUCH CLAIMS, OFFSETS, RIGHTS OF RECOUPMENT,
DEFENSES OR COUNTERCLAIMS, WHETHER KNOWN OR UNKNOWN, ARISING PRIOR TO THE DATE
HEREOF; AND

 

(b)           FOREVER RELEASE, RELIEVE, AND DISCHARGE THE ADMINISTRATIVE AGENT,
THE LENDERS, THEIR OFFICERS, DIRECTORS, SHAREHOLDERS, MEMBERS, PARTNERS,
PREDECESSORS, SUCCESSORS, ASSIGNS, ATTORNEYS, ACCOUNTANTS, AGENTS, EMPLOYEES,
AND REPRESENTATIVES (COLLECTIVELY, THE “RELEASED PARTIES”), AND EACH OF THEM,
FROM ANY AND ALL CLAIMS, LIABILITIES, DEMANDS, CAUSES OF ACTION, DEBTS,
OBLIGATIONS, PROMISES, ACTS, AGREEMENTS, AND DAMAGES, OF WHATEVER KIND OR
NATURE, WHETHER KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED, CONTINGENT OR FIXED,
LIQUIDATED OR UNLIQUIDATED, MATURED OR UNMATURED, WHETHER AT LAW OR IN EQUITY,
WHICH THE RELEASING PARTIES EVER HAD, NOW HAVE, OR MAY, SHALL, OR CAN HEREAFTER
HAVE, DIRECTLY OR INDIRECTLY ARISING OUT OF OR IN ANY WAY BASED UPON, CONNECTED
WITH, OR RELATED TO MATTERS, THINGS, ACTS, CONDUCT, AND/OR OMISSIONS AT ANY TIME
FROM THE BEGINNING OF THE WORLD THROUGH AND INCLUDING THE DATE HEREOF, INCLUDING
WITHOUT LIMITATION ANY AND ALL CLAIMS AGAINST THE RELEASED PARTIES ARISING UNDER
OR RELATED TO THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY.

 

(c)           IN CONNECTION WITH THE RELEASE CONTAINED HEREIN, THE RELEASING
PARTIES ACKNOWLEDGE THAT THEY ARE AWARE THAT THEY MAY HEREAFTER DISCOVER CLAIMS
PRESENTLY UNKNOWN OR UNSUSPECTED, OR FACTS IN ADDITION TO OR DIFFERENT FROM
THOSE WHICH THEY KNOW OR BELIEVE TO BE TRUE, WITH RESPECT TO THE MATTERS
RELEASED HEREIN. NEVERTHELESS, IT IS THE INTENTION OF THE RELEASING PARTIES,
THROUGH THIS AGREEMENT AND WITH ADVICE OF COUNSEL, FULLY, FINALLY, AND FOREVER
TO RELEASE ALL SUCH MATTERS, AND ALL CLAIMS RELATED THERETO, WHICH DO NOW EXIST,
OR HERETOFORE HAVE EXISTED. IN FURTHERANCE OF SUCH INTENTION, THE RELEASES
HEREIN GIVEN SHALL BE AND REMAIN IN EFFECT AS A FULL AND COMPLETE RELEASE OR
WITHDRAWAL OF SUCH MATTERS NOTWITHSTANDING THE DISCOVERY OR EXISTENCE OF ANY
SUCH ADDITIONAL OR DIFFERENT CLAIMS OR FACTS RELATED THERETO.

 



 -3- 

 

 

(d)           THE RELEASING PARTIES COVENANT AND AGREE NOT TO BRING ANY CLAIM,
ACTION, SUIT, OR PROCEEDING AGAINST THE RELEASED PARTIES, DIRECTLY OR
INDIRECTLY, REGARDING OR RELATED IN ANY MANNER TO THE MATTERS RELEASED HEREBY,
AND FURTHER COVENANT AND AGREE THAT THIS AGREEMENT IS A BAR TO ANY SUCH CLAIM,
ACTION, SUIT, OR PROCEEDING.

 

(e)           THE RELEASING PARTIES REPRESENT AND WARRANT TO THE RELEASED
PARTIES THAT THEY HAVE NOT HERETOFORE ASSIGNED OR TRANSFERRED, OR PURPORTED TO
ASSIGN OR TRANSFER, TO ANY PERSON OR ENTITY ANY CLAIMS OR OTHER MATTERS HEREIN
RELEASED.

 

8.           Counterparts; Governing Law. This Waiver may be executed in any
number of counterparts and by different parties hereto on separate counterparts,
each of such when so executed and delivered shall be an original, but all of
such counterparts shall together constitute but one and the same agreement.
Delivery of an executed counterpart of a signature page of this Waiver by fax
transmission or other electronic mail transmission (e.g., “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this Waiver. THIS
WAIVER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS
OF THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402
OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

[Remainder of Page Intentionally Left Blank]

 

 -4- 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be executed by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

 

BACTERIN INTERNATIONAL, INC.,

as the Borrower

          By: /s/ Carl D. O’Connell       Name: Carl D. O’Connell       Title:
Chief Executive Officer                    

XTANT MEDICAL HOLDINGS, INC.,

(fka: Bacterin International Holdings, Inc.)

as a Guarantor

          By: /s/ Carl D. O’Connell       Name: Carl D. O’Connell       Title:
Chief Executive Officer                    

X-SPINE SYSTEMS, INC.,

as a Guarantor and the Additional Delayed Draw Borrower

        By: /s/ Carl D. O’Connell       Name: Carl D. O’Connell       Title:
Chief Executive Officer                    

XTANT MEDICAL, INC.,

as a Guarantor

          By: /s/ Carl D. O’Connell       Name: Carl D. O’Connell       Title:
Chief Executive Officer          

 

Signature Page to Waiver

 

 

ROS Acquisition Offshore LP,
as a Lender and as the Administrative Agent           By

OrbiMed Advisors LLC, solely in its

      capacity as Investment Manager             By: /s/ Sven H. Borho      
Name: Sven H. Borho      

Title: Member

            ORBIMED ROYALTY OPPORTUNITIES II, LP,
as a Lender           By

OrbiMed ROF II LLC,

      its General Partner             By OrbiMed Advisors LLC,       its
Managing Member             By: /s/ Sven H. Borho       Name: Sven H. Borho    
 

Title: Member

 

 

Signature Page to Waiver

 

 